Title: Certificate, 20 April 1775
From: Washington, George
To: 



[20 April 1775]

I do hereby certifie that the Bearer Mr. Philemon Waters was a Soldier at the battle of the Great Meadows in the year 1754, and that he this day applied to me to receive his claim to Land under Mr. Dinwiddie’s proclamation of 1754. But as the 200,000 acres granted by that proclamation hath been long since surveyed, distributed and patents issued in the names of those who put in their claim before Novr. 1773, it is not in my power to give him any relief now.
Given under my hand this 20th day of April, 1775.

Go. Washington.

